              Case 3:19-cv-04753 Document 1-52 Filed 02/05/19 Page 1 of 10 PageID: 745




                                                                                                          186
                                                                                                          Shares




                                                                                                           93



Pro-tip: Increasing the surface area the acetone contacts will increase the strength of the joint. This
can be done by incorporating interlocking joints into the design.

Pros

+ Acetone will not alter the surface color of the print as much as other glues
+ Once dried, the joint will exhibit the properties of ABS, making further inishing simpler and
     uniform.

Cons

–   The joint formed by “welding” ABS pieces together with acetone is not as strong as a single
     piece print.

–   Excess use of acetone can aggressively dissolve the part, and negatively impact the resulting
       inish and tolerances.



 Finish                                           ★★☆☆☆
 Tolerances                                       ★★☆☆☆
 Speed                                            ★★★★★                                            
 Suitable for                                         ABS
            Case 3:19-cv-04753 Document 1-52 Filed 02/05/19 Page 2 of 10 PageID: 746



Gap illing




                                                                                                          186
                                                                                                       Shares




                                                                                                          93




A black ABS print coated with gap iller then sanded


Tool kit

    Epoxy resin (only for small voids)

    Autobody iller (for large voids and joining)

    ABS ilament & acetone (only for small voids and ABS prints)


Process: After sanding a print, or dissolving soluble supports, it is not uncommon for gaps to
emerge on the print. During printing, gaps are formed when layers are incomplete due to toolpath
constraints and are often inevitable. Small gaps and voids can easily be illed with epoxy (like XTC-
3D), and may not require additional processing. Large gaps, or hollows left from joining a multi-
print assembly, can be successfully illed with autobody iller which will require additional sanding
once dry. Autobody iller makes an excellent iller, and can easily be sanded and painted once fully
cured. It is also very strong, and will not weaken the plastic in the surrounding area; conversely,
pieces joined with auto body iller or illed voids tend to be stronger than the native plastic.
                                                                                                      
Gaps in an ABS print can also be illed by creating a slurry of ABS ilament and acetone, which
          Case 3:19-cv-04753 Document 1-52 Filed 02/05/19 Page 3 of 10 PageID: 747
chemically reacts with the ABS print and seeps into any voids in the surface. A ratio of 1 part ABS to
2 parts acetone is recommended, and will not signi icantly impact the surface inish around the gap
if applied properly.

Pro-tip: If gaps are apparent in the print before sanding, ill the spaces with Bond-O or epoxy then
sand once dry. This will greatly reduce the total amount of time required to achieve a smooth
surface.

Pros

+ Epoxies are easily sanded and primed, making an excellent painting surface.
+ An ABS slurry will be the same color as the print as long as the same ilament is used, so there
     will be no surface discolorations.

Cons
                                                                                                         186
–   Autobody iller, or other polyester epoxy, will dry opaquely, resulting in discolored patches on
                                                                                                         Shares


     the print.
                                                                                                          93
–   Requires additional sanding to achieve a uniform inish.

–   Can impact overall accuracy of the the print if sanding is done too aggressively and too much
     material is removed.



 Finish                                   ★★☆☆☆
 Tolerances                               ★★★☆☆
 Speed                                    ★★★☆☆
 Suitable for                             All FDM thermoplastics




Polishing
Tool kit

     Plastic polishing compound

     2000 grit sandpaper

     Tack cloth                                                                                   
     Toothbrush
           Case 3:19-cv-04753 Document 1-52 Filed 02/05/19 Page 4 of 10 PageID: 748
     Bu ing wheel or micro iber cloth


Process: After sanding a print, a plastic polish can be applied to give standard thermoplastics, like
ABS and PLA, a mirror-like surface inish. Once the print is sanded up to 2000-grit, wipe excess
dust oﬀ the print with a tack cloth then clean the print in warm water bath with a toothbrush. Allow
the print to dry fully, and buﬀ using a bu ing wheel or by hand with a micro ibre cloth and plastic
polishing compound, such as Blue Rouge. Blue Rogue is a type of jeweller’s polish, designed
speci ically for plastic and synthetics and produces a long-lasting surface shine. Other plastic
polishes, such as those for vehicle headlights, work as well but some may include chemicals that
can damage the print material.

Pro-tip: Attach a bu ing wheel to a variable speed Dremel (or another rotary tool, like a power drill)
for polishing small prints. A bench grinder itted with a bu ing wheel can be used for larger more
robust prints, but ensure the print does not stay in one place for too long. This can cause the
                                                                                                         186
plastic to melt, due to friction.                                                                        Shares


Pros
                                                                                                          93

+ Polishes the print without the use of any solvents that can warp the print and alter tolerances.
+ Produces a mirror-like inish if properly sanded and polished, which mimics injection molded
     plastics.

+ Plastic polish and cleaner is highly economical making this method very cost eﬀective for the
     quality of the inish.

Cons

–   Print must be sanded thoroughly before polishing if a mirror-like inish is desired, which can
     impact tolerances.

–   Primer/paint may not adhere to the surface after polishing.



 Finish                                ★★★★★
 Tolerances                            ★★★☆☆
 Speed                                 ★★☆☆☆
 Suitable for                          All FDM thermoplastics



                                                                                                    
Priming & painting
           Case 3:19-cv-04753 Document 1-52 Filed 02/05/19 Page 5 of 10 PageID: 749




                                                                                                      186
                                                                                                      Shares




                                                                                                       93




A grey PLA FDM print spray painted black


Tool kit

    Tack cloth

    Toothbrush

    150, 220, 400 and 600 grit sandpaper

    Aerosol plastic primer

    Topcoat paint

    Bu ing sticks

    Polishing paper

    Masking tape (only if multiple colors are to be used)

    Nitrile gloves & appropriate mask


Process: Once the print is properly sanded (only need to go up to 600 grit for painting), the print
can be primed. Priming should be done in two coats, using an aerosol primer. An aerosol primer
designed for model painting will provide even coverage, and be thin enough to ensure details of
the print are not obscured before painting begins. Thick primer, such as what can be purchased at
a hardware store, may clump and require signi icant sanding. Spray the irst coat in short quick   
strokes, approximately 15 - 20 cm away from the part, to avoid pooling of the primer. Allow the
primer to dry, and sand any imperfections with 600 grit sandpaper. Apply the inal coat of primer in
           Case 3:19-cv-04753 Document 1-52 Filed 02/05/19 Page 6 of 10 PageID: 750
light quick strokes, again being very careful to prevent pooling.

Once priming is complete, painting can begin. Painting can be done with artist acrylic paints and
brushes, but the use of an airbrush or aerosol can will provide a smoother surface inish. Spray
paint from a hardware store is thicker in viscosity, and more di icult to control, so paints designed
speci ically for model painting should be used. The primed surface should be buﬀed and polished
(bu ing and polishing sticks used by nail salons can be purchased online, and work perfectly for
this application) then cleaned using a tack cloth. Paint the model using very light coats; the irst
few layers will look translucent. Once the paint forms an opaque layer (generally after 2-4 layers),
allow the model to sit for 30 minutes so the paint can set. Gently polish the paint layer with the nail
sticks, and follow this process for each desired color (polishing between every layer of paint).

Sections of the model can be masked with painter’s tape to preserve the undercoat color if desired.
Once all paint layers are complete, remove the masks and polish the paint using polishing paper.
Polishing paper, such as 3M’s or Zona’s, can be purchased in diﬀerent grits and is a relatively new
                                                                                                          186
product. It can be purchased as a pack from many online retailers and gives paint, as well as top-        Shares

coats, a shine that can otherwise not be easily achieved. Apply 1-2 layers of a topcoat to protect the
paint, and allow to dry fully. The topcoat should be chosen in accordance with the                         93
recommendations of the manufacturer of the paint used. Incompatible topcoat and paint layers
can ruin the paint job, so it is very important compatibility is assured here.

Pro-tip: When using aerosol paint, do not shake the can! The goal is to mix the pigment or primer
without shaking up the propellant, which will result in bubbles in the spray. Instead, swirl the can
for 2-3 minutes; the mixing bead should roll like a marble instead of rattling.

Pros

+ Produces professional results with attention to detail and some practice.
+ Allows for complete lexibility of the visual appearance of the inal product, independent of the
     material/color the object was originally printed in.

Cons

–   Paint and primer add bulk to the model, which will alter tolerances and can cause issues if the
     piece is part of an assembly.

–   Acquiring high quality aerosol paint or an airbrush can increase cost.



 Finish                                 ★★★★★
 Tolerances                             ★★★☆☆
                                                                                                      
 Speed                                  ★☆☆☆☆
 Suitable for                            All FDM thermoplastics
            Case 3:19-cv-04753 Document 1-52 Filed 02/05/19 Page 7 of 10 PageID: 751



Vapor smoothing




                                                                                                         186
                                                                                                       Shares




                                                                                                         93




A smoothed black ABS hemi-sphere print


Tool kit

    Tack cloth

    Solvent-safe sealable container

    Solvent

    Paper towels

    Aluminum foil (or other solvent-proof material)

    Face mask & chemical-resistant gloves


Process: Line the chosen container with paper towels along the bottom, and up the sidewalls if
possible. It is critical that the vapor will not compromise the chamber itself, and the chamber can
be sealed. Glass and metal containers are recommended. Pour in enough solvent to dampen, but
                                                                                                 
not soak, the paper towels; this should also help the towels adhere to the sidewalls of the container.
Acetone is well-known for it’s abilities to smooth ABS. For PLA, smoothing is possible with diﬀerent
solvents (THF or MEK work decently) but it is generally more di icult to get a smoothed surface
           Case 3:19-cv-04753 Document 1-52 Filed 02/05/19 Page 8 of 10 PageID: 752
when compared to ABS. When working with any solvent, please check the safety regulations on the
chemical and always use appropriate safety precautions. A small “raft” of aluminum foil, or other
solvent proof material, should be placed in the middle of the paper towel lined container. Place the
print on the raft (with whatever side has been chosen as the bottom resting on the raft), and close
the lid of the container. Vapor polishing will take a variable amount of time, so check the print
periodically. Heat can be used to increase the speed the polishing occurs at, but care must be
taken to prevent the buildup of potentially explosive vapor.

When removing the print from the chamber, try to avoid touching the print at all by leaving the
print on the raft, and removing both from the container. Any points where the print has been
contacted will have surface imperfections, as the outer shell will be semi-dissolved. Allow the print
to fully oﬀ-gas any remaining solvent before handling.

NOTE: Many aerosolized and/or atomized solvents are lammable/explosive, and solvent vapor
can be harmful to human health. Take extreme care if heating solvents, and always smooth
                                                                                                         186
prints/store solvent in a well-ventilated space.                                                        Shares


Pros
                                                                                                         93

+ Smooths many small blemishes and diminishes the layer lines present in a print without any
     additional work.

+ Produces a very smooth “shell” around the exterior of the print.
+ Very quick, and can be done with commonly sourced materials.
Cons

–   Will not “heal” gaps or fully mask layer height.

–   Smoothing process “dissolves” the outer shell of the print and therefore this has a heavy impact
     on tolerances.

–   Negatively impacts the strength of the print due to alterations in the properties of the print
     material.



 Finish                                   ★★★★☆
 Tolerances                               ★★☆☆☆
 Speed                                    ★★★☆☆
 Suitable for                             ABS (sometimes PLA)
                                                                                                     
Dipping
     Case 3:19-cv-04753           Document 1-52 Filed 02/05/19 Page 9 of 10 PageID: 753


Tool kit

     Solvent-safe container

     Solvent

     Eye hook or small screw

     Heavy gauge sculpting or landscaping wire

     Drying rod or rack

     Face mask & chemical-resistant gloves


Process: Ensure that the container to be used is wide enough and deep enough to accommodate
the print and the solvent. Fill the container with an appropriate amount of solvent, being careful to
                                                                                                           186
minimize any splashing. As with vapor smoothing, acetone should be used for dipping ABS, and               Shares

MEK or THF can be used to dip PLA. PLA is fairly resistant to solvent smoothing so it may take
several attempts to achieve the desired result. Prepare the print for dipping by screwing an eye
                                                                                                            93
hook or small screw into an inconspicuous surface of the print. Loop the wire through the eye of
the hook, or around the screw, so that the print can be lowered into the bath using the wire. If the
wire is too thin of a gauge, it will not be able to counteract the buoyancy of the print and make
proper dipping very di icult.

Once the print is prepped, quickly submerge the entire object in the solvent for no more than a few
seconds using the wire. Remove the print and hook the wire over a drying rod or rack to allow the
solvent to fully evaporate from the surface. The print can be gently shaken after removal to
facilitate drying, and ensure no solvent pools in recesses on the surface.

Pro-tip: If once dry, the print has an opaque white-ish color, it can be suspended over the solvent
bath for some time to allow the evaporating solvent vapor to slightly dissolve the surface. This will
restore the print’s color and ensure a shiny outer layer.

Pros

+ Smooths the print surface much quicker than vapor polishing.
+ Produces much less vapor than other methods of solvent polishing, which reduces the safety
     risks.

Cons

–   Very aggressively smooths the surface of the print, so tolerances will not be maintained.

–                                                                                                   
    Too long of a dip can result in complete deformation of the print, and signi icant alteration to the
     material properties.
           Case 3:19-cv-04753 Document 1-52 Filed 02/05/19 Page 10 of 10 PageID: 754
 Finish                                  ★★★★☆
 Tolerances                              ★☆☆☆☆
 Speed                                   ★★★★☆
 Suitable for                            ABS (sometimes PLA)




Epoxy coating


                                                                                           186
                                                                                       Shares




                                                                                           93




A black ABS print showing half coated with epoxy and half unprocessed


Tool kit

    2-part epoxy resin (such as XTC-3D)

    Foam brush applicator

    Mixing container

    1000 grit or higher sandpaper

                                                                                       
